Order filed January 26, 2017




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-16-00523-CV
                                   ____________

                      LYNDON MAYBERRY, Appellant

                                        V.

       KINDER MORGAN CRUDE & CONDENSATE, LLC, Appellee


                    On Appeal from the 412th District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 71532

                                     ORDER

      The notice of appeal in this case was filed July 1, 2106. The clerk responsible
for preparing the record notified this court that appellant had not made payment for
the record. No evidence that appellant has established indigence has been filed. See
Tex. R. App. P. 20.1. On December 27, 2016, this court notified appellant that the
appeal was subject to dismissal unless appellant filed a response with proof of
payment for the record. No response was filed. Therefore, the court issues the
following order.
      Appellant is ordered to demonstrate to this court that he/she has made
arrangements to pay for the clerk’s record on or before February 10, 2017. See Tex.
R. App. P. 35.3(c). If appellant fails to do so, the appeal will be dismissed. See Tex.
R. App. P. 37.3(b).



                                        PER CURIAM